                                                                               FILED IN THE
 1                                                                         U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON

 2
                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WASHINGTON
                                                          Oct                  04, 2019
 3                                                                        SEAN F. MCAVOY, CLERK


 4
     UNITED STATES OF AMERICA,                    No. 2:15-CR-06013-EFS
 5
                                                 [No. 4:17-CV-05210-EFS]
 6                     Plaintiff/Respondent,

 7                v.                             ORDER DENYING CONSTRUED
                                                 MOTION FOR
 8   JOHN BERT HEATH,                            RECONSIDERATION AS
 9                                               UNTIMELY
                       Defendant/Movant.
10

11         Before the Court is Defendant/Movant John Bert Heath’s construed Motion
12
     for Reconsideration. ECF No. 76. Mr. Heath requests leave to amend his existing 28
13
     U.S.C. § 2255 Motion to amend “inaccurate information.” Id. Mr. Heath has filed the
14
     instant Motion after this Court dismissed as untimely Mr. Heath’s Motion to Vacate,
15

16   Set Aside, or Correct Sentence pursuant to 28 U.S.C. § 2255, ECF No. 59, and

17   dismissed Mr. Heath’s Motion for Reconsideration, ECF No. 63. For the following

18   reasons, Mr. Heath’s Motion is dismissed as untimely.
19
           As explained in the Court’s prior Orders, ECF Nos. 60 & 62, pursuant to Rule
20
     4(b) of the Rules Governing Section 2255 Proceedings for the United States District
21
     Courts, the Court must examine a § 2255 motion and the record to determine
22

23   whether summary dismissal is warranted. Importantly, a defendant must file a §

24   2255 habeas petition within one year of the latest of:

25         (1)    the date on which the judgment of conviction becomes final;
           (2)    the date on which the impediment to making a motion created by
26
                  governmental action in violation of the Constitution or laws of the



                                                                     ORDER - Page 1 of 3
 1                  United States is removed, if the movant was prevented from
                    making a motion by such governmental action;
 2
           (3)      the date on which the right asserted was initially recognized by
 3                  the Supreme Court, if the right has been newly recognized by the
                    Supreme Court and made retroactively applicable to cases on
 4                  collateral review; or
           (4)      the date on which the facts supporting the claim or claims
 5                  presented could have been discovered through the exercise of
                    reasonable diligence.
 6

 7   28 U.S.C. § 2255(f).

 8         A district court’s judgment becomes “final” for habeas purposes after the
 9   deadline to file a notice of appeal, which is 14 days after judgment is entered. United
10
     States v. Gilbert, 807 F.3d 1197, 1200 (9th Cir. 2015); Fed. R. App. P. 4(b)(1)(A).
11
     Accordingly, § 2255’s one-year limitations period begins to run once a defendant’s
12
     right to appeal his final judgment expires. Id.
13

14         The one-year limitations period may be tolled if a defendant shows “‘(1) that

15   he has been pursuing his rights diligently, and (2) that some extraordinary

16   circumstance stood in his way’ and prevented timely filing.” Holland v. Florida, 560
17
     U.S. 631, 649 (2010) (quoting Pace v. DiGuglielmo, 544 U.S. 408, 413 (2005)). A
18
     movant must show that the extraordinary circumstances “were the cause of his
19
     untimeliness” and that they were caused by an “external force.” United States v.
20

21   Buckles, 647 F.3d 883, 889 (9th Cir. 2011) (internal quotations and citations

22   removed); Waldron–Ramsey v. Pacholke, 556 F.3d 1008, 1011 (9th Cir. 2009).

23   “Oversight, miscalculation or negligence on [the movant’s] part” preclude the
24
     application of equitable tolling. Id. (citing Harris v. Carter, 515 F.3d 1051, 1055 (9th
25
     Cir. 2008)).
26




                                                                       ORDER - Page 2 of 3
 1         Mr. Heath’s judgment became final on December 1, 2015. ECF Nos. 52 & 54;
 2
     see Fed. R. App. P. 26(a)(1). Accordingly, the § 2255 limitations period expired one
 3
     year later, on December 1, 2016. See 28 U.S.C. § 2255(f). Mr. Heath filed his § 2255
 4
     motion December 18, 2017. ECF No. 59. Mr. Heath has not informed the Court of
 5
     any “extraordinary circumstances” that prevented him from filing his § 2255 motion
 6

 7   within the one-year limitation period. See Holland, 560 U.S. at 649. Nor has he made

 8   any other showing why his motion is timely. As such, and for the reasons stated in
 9   the Court’s prior order, ECF No. 62, Mr. Heath’s motion is denied as untimely.
10
           Accordingly, IT IS HEREBY ORDERED:
11
           1.     Defendant/Movant       John   Bert   Heath’s   construed   Motion    for
12
                  Reconsideration, ECF No. 76, is DENIED.
13

14         2.     This file and the related civil file, No. 4:17-CV-05210-EFS, shall

15                remain CLOSED.

16         3.     The Court DECLINES to issue a certificate of appealability. See 28
17
                  U.S.C. § 2253(c)(2).
18
           IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and
19
     provide a copy to the United States Attorney’s Office for the Eastern District of
20

21   Washington and to Mr. Heath.

22         DATED this 3rd      day of October 2019.

23

24
                                  __s/Edward F. Shea____
25                                   EDWARD F. SHEA
                             Senior United States District Judge
26




                                                                    ORDER - Page 3 of 3
